Per Curiam
We think that the referee was justified in his conclusion that the petitioner was guilty of unproféssional conduct. The mitigating circumstances .seem to relate solely to the respondent’s condition when he drew the affidavit upon which he obtained an order extending the time to 'serve the complaints in the three actions which he •had commenced as attorney for plaintiff, but there can be no question that he understood perfectly well some time before this application wa.s made or , contemplated that Mr. Carlisle had withdrawn from the case and he had been advised by Mr. Carlisle to abandon it.
The only service, that he had up to this time performed was to prepare the contract giving him a-, percentage of the recovery and serving the summons: He must be presumed to have known that his client was an infant and incapable of making a contract which could be enforced, and that, therefore, he had no enforcible. con*378tract which would entitle him to pursue the litigation for any compensation to which he was entitled. He ■ knew that he had been directed-by his client to discontinue the actions which he had brought on her behalf. She had stated to him in writing several times that she had no just claim against the defendant in the actions." In view of these instructions from his client and the fact that Mr. Carlisle had withdrawn from the casé and advised him to abandon it,.it was. certainly unprofessional conduct for the attorney to obtain from the court an order which "extended the plaintiff’s time to serve the complaints upon his affidavit that Mr. Carlisle was counsel and stating that the plaintiff had a good cause of action when she. had expressly stated to the affiant that she had no cause of action. .
Our conclusion, therefore, is that the referee’s report should be confirmed and that the attorney should be suspended from practice for one year. '
Present — Patterson, P. J., Ingraham, McLaughlin, Clarke" and Lambert, JJ.
Report, confirmed.; respondent suspended from practice for one year.